DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/567,871, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claim 1, and all dependents thereof, the limitation “...wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface” does not have support in the provisional application. There is no disclosure of a controller in any of the claims, figures, or specification of the provisional application. Moreover, in the Remarks dated 11/12/2021, Applicant identifies the location of the support for this limitation as “U.S. Provisional patent 62/688,568, also incorporating US 15/427,426, as well as US Pat. Pub. 
With respect to claim 8, the limitation “wherein the MRI system includes a plurality of electropermanent sections” does not have support in the provisional application. There is no disclosure of the MRI system including a plurality of electropermanent sections in any of the claims, figures, or specification of the provisional application. Therefore, claim 8 and dependents thereof will be accorded the priority date of 10/04/2018.
With respect to claim 9, the limitation “wherein the MRI system generates pulse sequences wherein the MRI has pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long” does not have support in the provisional application. There is no disclosure of any pulse sequence rise-time, fall-time, or duration in any of the claims, figures, or specification of the provisional application. Therefore, claim 9 and dependents thereof will be accorded the priority date of 10/04/2018.
	With respect to claim 11, the limitation “wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds” does not have support in the provisional application. There is no disclosure of a magnetic field that rises or falls in less than 10 microseconds in any of the claims, figures, or specification of the provisional application. Therefore, claim 11 and dependents thereof will be accorded the priority date of 10/04/2018.
With respect to claim 12, and all dependents thereof, the limitation “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial 
With respect to claim 17, the limitation “wherein the MRI system includes a plurality of electropermanent sections” does not have support in the provisional application. There is no disclosure of the MRI system including a plurality of electropermanent sections in any of the claims, figures, or specification of the provisional application. Therefore, claim 17 and dependents thereof will be accorded the priority date of 10/04/2018.
With respect to claim 20, the limitation “wherein the MRI system generates pulse sequences wherein the MRI has pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long” does not have support in the provisional application. There is no disclosure of any pulse sequence rise-time, fall-time, or duration in any of the claims, figures, or specification of the provisional application. Therefore, claim 20 and dependents thereof will be accorded the priority date of 10/04/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more coils disposed near to the cartilage and outside the body of the subject; the controller coupled to the one or more coils; the Helmholtz coils; and the plurality of electropermanent sections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The attempt to incorporate subject matter into this application by reference to US Provisional Application 62/688,568 is ineffective because this is an unpublished application. Applicant has indicated that US Provisional Application 62/688,568 contains essential subject matter including drawings and written support for claimed subject matter under 35 U.S.C. §112(a) (see Remarks pg. 1, dated 11/12/2021).
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
It is noted that a second incorporation by reference to US Application 15/427,426 is made, however this Application has been published under the number US 2017/0227617 where the pre-grant application publication is also incorporated by reference and is therefore considered to be proper. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “...wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one 
In the Remarks dated 11/12/2021, Applicant alleges that incorporations by reference of U.S. Provisional patent 62/688,568, also incorporating US 15/427,426, as well as US Pat. Pub. 20170227617, U.S. Pat. No. 8,154,286 “provide support for the claims including the propulsion and imaging limitations.” Applicant does not provide any guidance as to where in these references such support is to be found. It is noted that incorporation by reference to US Provisional Application 62/688,568 is improper as this is an unpublished application. See MPEP 608.01(p):
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

With respect to the two references which were properly incorporated, US PG Pub. No. 2017/0227617 and U.S. Pat. No. 8,154,286, there does not appear to be a disclosure of “...wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.”
U.S. Pat. No. 8,154,286 discloses a processor (2) which controls a magnetic resonance imaging device to acquire images of neurological tissue without soliciting a response from the neurological tissue. There does not appear to be any disclosure of “...wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.”
US PG Pub. No. US 2017/0227617 (corresponding to US Application 15/427,426) discloses an “automated algorithm by a computer (that provides an automated or semi-automated controller)” which is disclosed as being “for controlling the remanent magnetization, wherein the remanent magnetization is varied in space and/or time through imposition of electrical currents in the electrically conductive components located in proximity to one or more 
Therefore, this subject matter is not considered to be disclosed in such a way as to reasonably convey to one having skill in the art that the inventors had possession of the claimed invention at the time of filing.
Claim 12, and all dependent claims thereof, recites the limitation “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.” While there are a few brief mentions of guiding or propelling drug-loaded or non-drug-loaded particles through some or all of a human subject’s cartilaginous tissue (see e.g. [0020]-[0021], [0027]) which describe the purpose of the claimed apparatus/method (“an apparatus and method are provided that enable the ability to propel drug-loaded or non-drug-loaded magnetic particles through some or all of a human subject's cartilaginous tissue”) and provide a summary of the invention (“[t]he invention consists of an apparatus and method which can be used to propel drug-loaded or non-drug-loaded magnetic particles through some or all of a cartilaginous tissue”), as well as a statement that the oscillating magnetic field is intended to “wiggle” the nanoparticles, there is no description of specifically how the application of an oscillating magnetic field might accomplish the function of guiding the magnetic particles. There is no 
In the Remarks dated 11/12/2021, Applicant alleges that incorporations by reference of U.S. Provisional patent 62/688,568, also incorporating US 15/427,426, as well as US Pat. Pub. 20170227617, U.S. Pat. No. 8,154,286 “provide support for the claims including the propulsion and imaging limitations.” Applicant does not provide any guidance as to where in these references such support is to be found. It is noted that incorporation by reference to US Provisional Application 62/688,568 is improper as this is an unpublished application. See MPEP 608.01(p):
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

With respect to the two references which were properly incorporated, US PG Pub. No. 2017/0227617 and U.S. Pat. No. 8,154,286, there does not appear to be a disclosure of “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the 
U.S. Pat. No. 8,154,286 discloses a processor (2) which controls a magnetic resonance imaging device to acquire images of neurological tissue without soliciting a response from the neurological tissue. There does not appear to be any disclosure of “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.”
US PG Pub. No. US 2017/0227617 (corresponding to US Application 15/427,426) discloses an “automated algorithm by a computer (that provides an automated or semi-automated controller)” which is disclosed as being “for controlling the remanent magnetization, wherein the remanent magnetization is varied in space and/or time through imposition of electrical currents in the electrically conductive components located in proximity to one or more of the magnetizable components to control the magnetic field in the region of interest.” However, there does not appear to be any disclosure of “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating 
Therefore, this subject matter is not considered to be disclosed in such a way as to reasonably convey to one having skill in the art that the inventors had possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “...wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.”  It is unclear how this function, guidance of the magnetic particles from one area of the body to another “at least in part by a magnetic field”, is to be performed. It is unclear what steps/structure would be required to guide the magnetic particles from, for example, an injection location in an arm of the patient to the cartilage of a knee joint of the patient (it is noted that no body location for intravascular delivery of the magnetic particles is indicated, so it is assumed that delivery might occur anywhere in the body relative to the joint in question). It is not clear if 
Claim 1, and all dependent claims thereof, recites the limitations “a controller coupled to the one or more coils and configured to control the one or more coils to generate an oscillating magnetic field” and “wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient.” It is unclear if the second magnetic field (“apply a magnetic field external to the patient”) is an oscillating magnetic field or another type of magnetic field.
Claim 4 recites the limitation “the apparatus of claim 1, wherein the plurality of drug-loaded magnetic particles are injected into a joint of the subject,” where claim 1 sets forth “wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject” and the specification discloses that injection into the joint and intravenous injection are separate alternatives ([0026] of the instant specification). It is unclear if this claim is intended to indicate that there are two separate injections – intravenous and into the joint – or if Applicant is intending to improperly redefine the injection of claim 1. For the purpose of further examination, this claim will be intended to mean that the drug-loaded magnetic particles are injected into the patient and the injection may be either intravenous or into the joint.
Claim 12 recites the limitation “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded 
Claim 12, and all dependent claims thereof, recites the limitations “applying an oscillating magnetic field to the cartilage using one or more coils” and “wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient.” It is unclear if the second magnetic field (“apply a magnetic field external to the patient”) is an oscillating magnetic field or another type of magnetic field.
Claim 12 recites the limitation “the controller.” This limitation lacks proper antecedent basis in the claims.
Claim 15 recites the limitation “the method of claim 12, wherein the plurality of drug-loaded magnetic particles are injected into a joint of the subject,” where claim 12 sets forth “wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (US Patent No. US 8,421,457 B2, Apr. 16, 2013) (hereinafter “Jacobson”).
Regarding claim 1: Jacobson discloses an apparatus comprising one or more coils disposed near to the cartilage and outside a body of the subject (MR device 110, coil assembly 210; column 20, line 57 - column 21, line 13); at least one image-guidance component positioned in proximity to the subject's cartilage (recording devices 218; column 22, lines 54 - 56; column 23, lines 3-7); and a controller coupled to the one or more coils and configured to control the one or more coils to generate an oscillating magnetic field external to the patient (MR driver 214; column 20, line 57 - column 21, line 13). 

With respect to the limitation “wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject.” Administering drug-loaded magnetic particles is not related to the structure of the claimed system and therefore must be considered the intended use of the system. However, Jacobson further teaches that the oscillating magnetic field may be used in conjunction with a number of therapeutic agents and may enhance the action of such agents (column 2, line 55 – column 3, line 3), where the agents may be introduced intra-venously (column 13, lines 17-31) and where the agent may comprise a plurality of particles (column 7, lines 8-12).
With respect to the limitation “wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface,” it has been established that Jacobson has a controller configured to control one or more coils to apply a magnetic field external to the patient (MR driver 214; column 20, line 57 - column 21, line 13; figure 2). Since there is no additional 
Therefore, the system of Jacobson is considered capable of performing the intended use of the claimed apparatus. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3: Jacobson discloses the apparatus of claim 1, wherein the one or more coils are Helmholtz coils (column 21, lines 14-20).
Regarding claim 4: Jacobson discloses the apparatus of claim 1. With respect to the limitation “wherein the plurality of drug-loaded magnetic particles are injected into a joint of the subject,” this limitation does not appear to limit the structure of the claimed apparatus in any way. The magnetic particles are not a positively recited structural element of the apparatus and there is no link between the injection of the particles and the apparatus. Therefore, this is considered to be the intended use of the apparatus of claim 1. The apparatus of Jacobson is considered capable of being used in conjunction with particles injected into the knee of a patient (column 2, line 55 – column 3, line 3). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US Patent No. US 8,421,457 B2, Apr. 16, 2013) (hereinafter “Jacobson”) in view of Zhang, Zhiyue, and Guihua Huang. "Micro-and nano-carrier mediated intra-articular drug delivery .
Regarding claim 2: Jacobson teaches the apparatus of claim 1. Jacobson further teaches that the oscillating magnetic field may be used in conjunction with a number of therapeutic agents and may enhance the action of such agents (column 2, line 55 – column 3, line 3). However, Johnson does not teach that the therapeutic agent is a plurality of drug-loaded magnetic particles, which are loaded with a least one of a steroid, a drug affecting anabolic signaling pathways, an IL-1 receptor antagonists, a growth factor and a nucleic acid.
Zhang, in the analogous art of magnetic joint treatments, teaches the injection of a plurality of drug-loaded magnetic particles, which are loaded with a least one of a steroid, a drug affecting anabolic signaling pathways, an IL-1 receptor antagonists, a growth factor and a nucleic acid in conjunction with a magnetic field (4. Glucocorticoids Delivery Systems – glucocorticoids are a steroid). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the apparatus of Jacobson in conjunction with the drug-loaded magnetic particles of Zhang in order to improve the efficacy of the drug in view of the teachings of Jacobson that the magnetic field may enhance the action of therapeutic agents.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US Patent No. US 8,421,457 B2, Apr. 16, 2013) (hereinafter “Jacobson”) in view of Weinberg et al. (US PG Pub. No. US 2013/0046169 A1, Feb. 21, 2013) (hereinafter “Weinberg ‘169”).
Regarding claim 6: Jacobson teaches the apparatus of claim 1 but does not teach wherein the at least one image-guidance component comprises an MRI system that includes the at least one magnetic coil.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Jacobson by including an MR imaging function, using the same coil(s), as taught by Weinberg ‘169 in order to provide more detailed and specific images of the region of the patient undergoing MR therapy. 
Regarding claim 10: Jacobson and Weinberg ‘169 teach the apparatus of claim 6, wherein the MRI system includes at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (Weinberg ‘169 - claim 15, [0021]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Weinberg ‘169 as applied to claim 6 above, and further in view of Ochi et al. (US Patent No. US 7,358,726 B2, Apr. 15, 2008) (hereinafter “Ochi”).
Regarding claim 7: Jacobson and Weinberg ‘169 teach the apparatus of claim 6 but do not teach wherein the MRI system is a single-sided MRI system.
Ochi, in the same problem solving area of MRI, teaches a single-sided MRI system (figure 3 and all associated description). Ochi further teaches that such a system saves space and improves access to the patient (column 7, lines 15-33).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Jacobson and Weinberg ‘169 by implementing the MRI system as a single-sided MRI system as taught by Ochi in order to provide a space-saving design which allows improved patient access in view of the further teachings of Ochi.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Weinberg ‘169 as applied to claim 6 above, and further in view of Weinberg et al. (US PG Pub. No. US 2017/0227617 A1, Aug. 10, 2017) (hereinafter “Weinberg ‘617”).

Weinberg ‘617, in the same problem solving area of MRI, teaches an MRI system including a plurality of electropermanent sections ([0019], [0020]). Weinberg ‘617 further teaches that the use of electropermanent sections improves clinical safety and allows the same system to perform both imaging and magnetic guidance ([0011]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Jacobson and Weinberg ‘169 by including in the MRI system a plurality of electropermanent sections as taught by Weinberg ‘617 in order to improve clinical safety and to enable the use of the same system for both imaging and magnetic guidance in view of the further teachings of Weinberg ‘617.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Weinberg ‘169 as applied to claim 6 above, and further in view of Weinberg (US Patent No. US 8,154,286 B2, Apr. 10, 2012) (hereinafter “Weinberg ‘286”).
Regarding claim 9: Jacobson and Weinberg ‘169 teach the apparatus of claim 6. Weinberg ‘169 further teaches where the pulse sequences have “very short rise-times and/or fall-times” as disclosed in Weinberg ‘286, which is incorporated by reference in its entirety ([0024]). 
Weinberg ‘286 indicates that the “very short” rise and/or fall times are less than 10 microseconds long (column 9, line 60 - column 10, line 20; figure 5). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the rise times/fall times/duration of the MR pulses of Jacobson and Weinberg ‘169 as less than 10 microseconds long as taught by Weinberg ‘286 in view of the explicit suggestion to do so found in Weinberg ‘169 and based on the incorporation by reference.
.
Claims 12, 13, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butoescu, Nicoleta, Christian A. Seemayer, Michelangelo Foti, Olivier Jordan, and Eric Doelker. "Dexamethasone-containing PLGA superparamagnetic microparticles as carriers for the local treatment of arthritis." Biomaterials 30, no. 9 (2009): 1772-1780 (hereinafter “Butoescu”) in view of Weinberg et al. (US PG Pub. No. US 2013/0046169 A1, Feb. 21, 2013) (hereinafter “Weinberg ‘169”) and Jacobson et al. (US Patent No. US 8,421,457 B2, Apr. 16, 2013) (hereinafter “Jacobson”).
Regarding claim 12, as interpreted above: Butoescu teaches a method of delivering drugs to a subject's cartilaginous joint, the method comprising: administering a plurality of drug-loaded magnetic particles to the subject (section 2.10); and performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into the joint with a magnetic field (section 2.10, abstract, results, conclusion) but does not teach propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils.
Weinberg ‘169, in the same problem solving area of treatment using drug-loaded magnetic particles, teaches propelling drug-loaded magnetic particles into tissue of a subject at least in part by applying an oscillating (“pulsed”) magnetic field to the cartilage using one or more coils ([0022]-[0024], [0029]) while alternately imaging the subject’s tissue using the one or more coils ([0015]-[0016], [0023] – “interleaved”). Further, while Weinberg ‘169 does not explicitly use the term “intravenously,” this is considered to be implicitly disclosed based on the 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Butoescu by intravenously introducing the drug-loaded nanoparticles and applying an oscillating (“pulsed”) magnetic field to the cartilage in the joint using one or more coils, and alternately imaging with the at least one coil, as taught by Weinberg ‘169 in order to increase the deposition of the drug-loaded magnetic particles into the affected cartilage of the joint. With respect to “propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage,” in the absence of any limitations on the oscillating magnetic field or any steps which are required to perform this function, merely applying the oscillating magnetic field is considered sufficient to perform the claimed function. 
Regarding claim 13: Butoescu and Weinberg ‘169 teach the method of claim 12, wherein the plurality of drug-loaded magnetic particles are loaded with a least one of a steroid, a drug affecting anabolic signaling pathways), an IL-1 receptor antagonists, a growth factor and a nucleic acid (Butoescu - introduction, materials - DXM is a corticosteroid).
Regarding claim 15: Butoescu and Weinberg ‘169 teach the apparatus of claim 12, wherein the plurality of drug-loaded magnetic particles are injected into a joint of the subject (Butoescu - section 2.10).
Regarding claim 17: Butoescu and Weinberg ‘169 teach the method of claim 12, wherein the at least one image-guidance component comprises an MRI system that includes the at least one magnetic coil (Weinberg ‘169 - [0029]).
Regarding claim 21: Butoescu and Weinberg ‘169 teach the method of claim 17, wherein the MRI system includes at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (Weinberg ‘169 - claim 15, [0021]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butoescu and Weinberg ‘169 as applied to claim 12 above, and further in view of Jacobson et al. (US Patent No. US 8,421,457 B2, Apr. 16, 2013) (hereinafter “Jacobson”).
Regarding claim 14: Butoescu and Weinberg ‘169 teach the method of claim 12 but are silent on wherein the one or more coils are Helmholtz coils.
Jacobson, in the same field of endeavor, teaches using Helmholtz coils to generate a uniform oscillating magnetic field over a specified area of sufficient volume to accommodate a magnetic resonance subject (column 21, lines 14-20).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Butoescu and Weinberg ‘169 by implementing the coils as Helmholtz coils as taught by Jacobson in order to provide a uniform magnetic field over an area of sufficient volume to accommodate the subject in view of the teachings of Jacobson. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butoescu and Weinberg ‘169 as applied to claim 17 above, and further in view of Ochi et al. (US Patent No. US 7,358,726 B2, Apr. 15, 2008) (hereinafter “Ochi”).
Regarding claim 18: Butoescu and Weinberg ‘169 teach the method of claim 17 but do not teach wherein the MRI system is a single-sided MRI system.
Ochi, in the same problem solving area of MRI, teaches a single-sided MRI system (figure 3 and all associated description). Ochi further teaches that such a system saves space and improves access to the patient (column 7, lines 15-33).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Butoescu and Weinberg ‘169 by implementing the MRI system as a single-sided MRI system as taught by Ochi in order to provide a space-saving design which allows improved patient access in view of the further teachings of Ochi.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butoescu and Weinberg ‘169 as applied to claim 17 above, and further in view of Weinberg et al. (US PG Pub. No. US 2017/0227617 A1, Aug. 10, 2017) (hereinafter “Weinberg ‘617”).
Regarding claim 19: Butoescu and Weinberg ‘169 teach the method of claim 17 but are silent on wherein the MRI system includes a plurality of electropermanent sections.
Weinberg ‘617, in the same problem solving area of MRI, teaches an MRI system including a plurality of electropermanent sections ([0019], [0020]). Weinberg ‘617 further teaches that the use of electropermanent sections improves clinical safety and allows the same system to perform both imaging and magnetic guidance ([0011]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Butoescu and Weinberg ‘169 by including in the MRI system a plurality of electropermanent sections as taught by Weinberg ‘617 in order to improve clinical safety and to enable the use of the same system for both imaging and magnetic guidance in view of the further teachings of Weinberg ‘617.
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butoescu and Weinberg ‘169 as applied to claim 17 above, and further in view of Weinberg (US Patent No. US 8,154,286 B2, Apr. 10, 2012) (hereinafter “Weinberg ‘286”).
Regarding claim 20: Butoescu and Weinberg ‘169 teach the method of claim 17. Weinberg ‘169 further teaches where the pulse sequences have “very short rise-times and/or fall-times” as disclosed in Weinberg ‘286, which is incorporated by reference in its entirety ([0024]). 
Weinberg ‘286 indicates that the “very short” rise and/or fall times are less than 10 microseconds long (column 9, line 60 - column 10, line 20; figure 5). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the rise times/fall times/duration of the MR pulses of Butoescu and Weinberg ‘169 as less than 10 microseconds long as taught by Weinberg ‘286 in view of the 
Regarding claim 11: Butoescu, Weinberg ‘169, and Weinberg ‘286 teach the apparatus of claim 9, wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds (Weinberg ‘286 - column 9, line 60 - column 10, line 20; figure 5).
Response to Arguments
Objection to the abstract of the specification is withdrawn in light of the amended abstract filed on 11/12/2021.
Objection to the claims is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the objection to the drawings, filed 11/12/2021, have been fully considered but are not persuasive.
Applicant argues that “all features are depicted at least in the patents and patent applications incorporated by reference.”
Examiner respectfully disagrees. First, at least one incorporation by reference to US Provisional Application 62/688,568 is improper and therefore cannot be relied upon. Second, the remaining (proper) incorporations by reference do not appear to depict every feature of the instant claims. Since Applicant provided no guidance as to where each of these features is allegedly depicted in the figures of the references incorporated by reference and the features have not been otherwise reasonably identified, the objections are maintained.
The rejections of pending claims under 35 U.S.C. §112(a) have been updated in light of the amendments to the claims. It is noted that Applicant does not address these rejections in detail. In the Remarks dated 11/12/2021, Applicant alleges that incorporations by reference of U.S. Provisional patent 62/688,568, also incorporating US 15/427,426, as well as US Pat. Pub. 20170227617, U.S. Pat. No. 8,154,286 “provide support for the claims including the propulsion and imaging limitations.” Applicant does not provide any guidance as to where in these references such support is to be found. 

It is noted that incorporation by reference to US Provisional Application 62/688,568 is improper as this is an unpublished application. See MPEP 608.01(p):
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

With respect to the two references which were properly incorporated, US PG Pub. No. 2017/0227617 and U.S. Pat. No. 8,154,286, there does not appear to be a disclosure of “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.”
U.S. Pat. No. 8,154,286 discloses a processor (2) which controls a magnetic resonance imaging device to acquire images of neurological tissue without soliciting a response from the neurological tissue. There does not appear to be any disclosure of “performing image-guided 
US PG Pub. No. US 2017/0227617 (corresponding to US Application 15/427,426) discloses an “automated algorithm by a computer (that provides an automated or semi-automated controller)” which is disclosed as being “for controlling the remanent magnetization, wherein the remanent magnetization is varied in space and/or time through imposition of electrical currents in the electrically conductive components located in proximity to one or more of the magnetizable components to control the magnetic field in the region of interest.” However, there does not appear to be any disclosure of “performing image-guided magnetic delivery of the one or more drug-loaded magnetic particles to the subject's cartilaginous joint by propelling the plurality of drug-loaded magnetic particles into a substantial amount of an entire thickness of cartilage of the cartilaginous joint of the subject at least in part by applying an oscillating magnetic field to the cartilage using one or more coils wherein the plurality of drug-loaded magnetic particles are administered intra-venously to the subject, wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.” 
The rejections have been updated to reflect the instant claim amendments.
With respect to the rejections under 35 U.S.C. §112(b), Applicant presents no detailed arguments but merely asserts that the claims have been amended to clarify the recited subject matter. 

Applicant’s arguments with respect to prior art rejections of claim 1 and dependents thereof, filed 11/12/2021, have been fully considered but are not persuasive. 
Applicant argues that Jacobson fails to teach or suggest that the MRI system can be used for anything other than imaging to determine efficacy of an applied treatment. 
Examiner respectfully disagrees. Jacobson clearly discloses patient treatment using the application of magnetic resonance in combination with a therapeutic substance where the treatment comprises the interaction of the magnetic field with the therapeutic substance in the body (see at least figure 3; column 2, line 54 – column 3, line 3; column 24, line 19). The source of Applicant’s interpretation of this reference is unclear. 
Applicant argues that Jacobson fails to teach or suggest the controller used to apply a magnetic field and guide the plurality of particles as claimed. Applicant then asserts that, as described in Application 15/427,426 incorporated by reference (Applicant is reminded that unpublished applications cannot be relied upon for support for essential subject matter) that such guidance may be achieved via propulsion gradient sequences. 
Examiner respectfully disagrees. First, the claim does not set forth anything regarding “propulsion gradient sequences.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim sets forth “wherein the one or more coils are controlled by the controller to apply a magnetic field external to the patient and guide the plurality of drug-loaded magnetic particles to a cartilaginous joint surface.” The coils/controller of Jacobson are configured to apply a magnetic field external to the patient. Since the claim does not provide any description of how guidance is performed other than applying the magnetic field, this is considered to be sufficient. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793